Citation Nr: 0842646	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2003 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefits sought on appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
veteran has been diagnosed as having PTSD related to her 
military service, and there is also one notation of military 
sexual trauma in her post-service treatment records.  The 
veteran is also diagnosed as having bipolar disorder.  The 
veteran contends that her service in Saudi Arabia caused her 
current psychiatric disabilities.  She advised that prior to 
service, she did not have any psychological issues, and while 
serving in the Middle East, she experienced recurrent 
headaches and nightmares.  The veteran advised that she did 
not seek in-service treatment for her psychiatric 
disabilities.  She further reported that she self-medicated 
with drugs and alcohol to suppress the symptoms of her 
psychiatric disabilities.  

Although the veteran has not explicitly asserted that her 
current psychiatric condition was based upon an in-service 
personal and/or sexual assault, in an August 2007 VA 
treatment note, the veteran reported general sexual 
harassment and that she was the target of a male sergeant.  
See 38 C.F.R. § 3.304(f)(3).  She advised that this sergeant 
purposefully broke her leg, for which he was subsequently 
court-martialed.  The veteran was never given notice in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) regarding a claim of PTSD based upon allegations of 
in-service sexual and/or personal assaults.  As such, the 
Board finds that the veteran should be specifically advised 
of the types of corroborative evidence she can submit in 
order to substantiate her claim based upon a personal/sexual 
assault.  See 38 C.F.R. § 3.103(c)(2).  Further, the RO did 
not attempt to verify the veteran's allegations of the in-
service assault-specifically, that a sergeant purposefully 
broke her ankle and was subsequently court-martialed.  

Additionally, the veteran has asserted that when her ankle 
was injured in January 1991, she was in close proximity to 
service members who had been exposed to friendly fire.  The 
service medical records, however, indicate that the veteran's 
ankle was injured in February 1991.  Nonetheless, at her 
April 2008 hearing, she testified that while she was 
receiving treatment for a broken ankle, she was in a field 
tent hospital with other service members who suffered 
injuries due to friendly fire.  The veteran indicated that 
the other service members were in the tent prior to her 
arrival, and she was unable to identify their injuries.  She 
recalled hearing them scream in pain, and they kept repeating 
"friendly fire."  

Also of record, are two "buddy" statements made by the 
veteran's fellow service members.  Both statements included 
recollections that the veteran complained of headaches and 
bad dreams during her time in Saudi Arabia.  

The Board notes that in February 2006, the RO made a formal 
finding that the veteran's alleged stressors were not of a 
specificity so as to be verified.  At that time, the 
veteran's stressors were noted to be: guard duty in the dark, 
witnessing buildings being bombed, threats of being attacked, 
fear for her life, and seeing bunkers blown up.  Noted in 
this finding was that the veteran had not provided specific 
names, dates and locations of the alleged stressors.  

While it is accurate that verifying stressful incidents 
related to an individual generally requires some degree of 
specificity to permit a meaningful search, the Board is of 
the opinion that unit records may be able to verify the more 
specifically alleged stressors as noted in an August 2007 VA 
treatment note and during her April 2008 hearing.  
Specifically, the Board requests that attempts be made to 
determine whether the veteran's ankle fracture was 
intentionally caused and if anyone was court-martialed for 
it, and whether the veteran was in close proximity to a 
friendly fire incident in January or February 1991 while 
serving with the HHC Aviation Brigade of the 101st Airborne 
in Saudi Arabia.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on her part is necessary.  Accordingly, 
this case is REMANDED for the following actions:  

1.  Ensure that notice is provided to the 
veteran of her rights and 
responsibilities under the VCAA with 
respect to her claim of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD and bipolar 
disorder.  The notice should include the 
alternative sources for corroborative 
evidence regarding the occurrence of a 
sexual and/or personal assault in 
service.  The RO/AMC should perform any 
development deemed necessary following 
any additional information provided by 
the veteran.  

2.  The RO/AMC should obtain information 
regarding the activities of HHC Aviation 
Brigade of the 101st Airborne from 
January to February 1991.  Attempts 
should be made to verify whether the 
veteran's ankle fracture was intentional 
and if anyone was held responsible for 
that injury, and to verify whether there 
were instances of friendly fire causing 
injuries to other service members in 
January or February 1991.  Information 
should be sought from sources which 
include, but is not limited to, any line 
of duty determination regarding the 
veteran's ankle fracture, unit and 
organizational histories, daily staff 
journals, operation reports-lessons 
learned, after action reports, radio 
logs, command chronology and war diaries, 
and monthly summaries.  

3.  After the development in the first 
paragraph has been completed, the RO/AMC 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the 
RO/AMC should so state in its report.  
This report should then be added to the 
claims file.  

4.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorders that may be present.  All 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  Regarding the claim for 
PTSD, the RO/AMC must provide the 
examiner with a summary of any stressor 
described above, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner is 
requested to review all records 
associated with the claims file, 
including the VA outpatient treatment 
records, and following this review and 
the examination indicate whether the 
veteran has PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found 
established by the RO/AMC.  In addition, 
the examiner should also offer an opinion 
as to the date of onset of the veteran's 
diagnosed bipolar disorder and comment on 
whether the evidence clinically 
demonstrates that it was present during 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.
Since it is important "that each 
disability be viewed in relation to its  
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative the  
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified. 


_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




